
	
		II
		111th CONGRESS
		2d Session
		S. 3332
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2010
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To implement a comprehensive border security plan to
		  combat illegal immigration, drug and alien smuggling, and violent activity
		  along the southwest border of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Border Security Enforcement Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)Rural,
			 high-trafficked areasThe term rural, high-trafficked
			 areas means rural areas through which drugs and undocumented aliens are
			 routinely smuggled, as designated by the Commissioner of U.S. Customs and
			 Border Protection.
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(3)Tucson sector
			 borderThe term Tucson Sector border means the
			 262-mile section of international border between the United States and Mexico
			 that—
				(A)begins in Yuma
			 County, Arizona; and
				(B)ends at the State
			 boundary line between Arizona and New Mexico.
				(4)Yuma sector
			 borderThe term Yuma Sector border means the
			 110-mile section of international border between the United States and Mexico
			 that—
				(A)begins in Pima
			 County, Arizona; and
				(B)ends at the State
			 boundary line between Arizona and California.
				3.Personnel
			 enhancements
			(a)National
			 Guard
				(1)DeploymentIn accordance with section 328 of title 32,
			 United States Code, the Governor of Arizona, with the consent of the Secretary
			 of Defense, may—
					(A)order 3,000 members of the Arizona National
			 Guard and other National Guard units to perform Active Guard and Reserve duty,
			 by immediately deploying along the Tucson Sector border and the Yuma Sector
			 border; and
					(B)construct and maintain appropriate
			 surveillance platforms to facilitate such deployment.
					(2)CertificationThe deployment described in paragraph (1)
			 shall continue until the Governor of Arizona certifies, in consultation with
			 State, local, and tribal law enforcement, that the Federal Government has
			 achieved operational control of the Tucson Sector border and the Yuma Sector
			 border.
				(b)United States
			 Customs and Border ProtectionNot later than January 1, 2015, the
			 Secretary shall increase the number of trained Border Patrol agents stationed
			 along the Tucson Sector border and the Yuma Sector border by 3,000, compared to
			 the number of agents at such locations as of the date of the enactment of this
			 Act. The Secretary shall make progress in increasing such number of trained
			 Border Patrol agents during each of the years 2010 through 2015.
			(c)Hardship duty
			 payIn addition to compensation to which Border Patrol agents are
			 otherwise entitled, Border Patrol agents who are assigned to rural,
			 high-trafficked areas shall be entitled to receive hardship duty pay, in an
			 amount determined by the Commissioner, Customs and Border Protection, which may
			 not exceed the rate of special pay to which members of a uniformed service are
			 entitled under section 310 of title 37, United States Code.
			4.Enhancing
			 existing border security operations
			(a)Operation
			 StreamlineThere are authorized to be appropriated to the
			 Department of Homeland Security, for each of fiscal years 2010 through 2020,
			 such sums as may be necessary—
				(1)to fully
			 implement Operation Streamline along the Tucson Sector border and the Yuma
			 Sector border; and
				(2)to reimburse
			 State, local, and tribal law enforcement for any detention costs related to
			 such implementation.
				(b)Operation
			 Stonegarden
				(1)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Federal Emergency Management Agency, for each of the fiscal years 2010 through
			 2020, $100,000,000, which shall be used to enhance law enforcement preparedness
			 and operational readiness along the borders of the United States through
			 Operation Stone­garden.
				(2)AllocationOf
			 the amounts appropriated pursuant to paragraph (1), not less than 90 percent
			 shall be allocated for grants and reimbursement to law enforcement agencies in
			 the States bordering Mexico for personnel, overtime, travel, and other costs
			 related to illegal immigration and drug smuggling along the international
			 border between the United States and Mexico.
				(c)Infrastructure
			 improvements
				(1)Border patrol
			 stationsThe Secretary shall—
					(A)construct
			 additional Border Patrol stations along the Tucson Sector border, as needed, to
			 provide full operational support in rural, high-trafficked areas; and
					(B)analyze the
			 feasibility of creating an additional Border Patrol sector in eastern Arizona
			 and western New Mexico to interrupt drug trafficking operations.
					(2)Forward
			 operating basesThe Secretary shall enhance the security of the
			 Tucson Sector border by—
					(A)establishing at
			 least 6 additional permanent forward operating bases for the Border
			 Patrol;
					(B)upgrading the
			 existing forward operating bases to include modular buildings, electricity, and
			 potable water; and
					(C)ensuring that
			 forward operating bases surveil and interdict individuals entering the United
			 States unlawfully immediately after such an individual crosses the
			 international border into the United States.
					(3)CheckpointsThe
			 Secretary shall—
					(A)complete the
			 construction of a permanent checkpoint near Tubac, Arizona; and
					(B)deploy additional
			 temporary roving checkpoints along the Tucson Sector border and the Yuma Sector
			 border.
					(4)Border
			 fenceSection 102(b)(1)(A) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended—
					(A)by inserting
			 , not later than December 31, 2011, after shall;
			 and
					(B)by adding at the
			 end the following: The Secretary shall construct double- and
			 triple-layer fencing at appropriate locations along the Tucson Sector border
			 and the Yuma Sector border, as determined by the Secretary, after consultation
			 with State, tribal, and local law enforcement agencies..
					(5)Authorization
			 of appropriationsThere are authorized to be appropriated, for
			 each of fiscal years 2010 through 2020, such sums as may be necessary to carry
			 out this subsection.
				5.Mobile
			 surveillance
			(a)EnhancementsThe
			 Commissioner, Customs and Border Protection, shall—
				(1)deploy additional
			 mobile surveillance systems and unmanned aerial vehicles along the Tucson
			 Sector border and the Yuma Sector border as necessary to provide 24-hour
			 operation and surveillance;
				(2)operate unmanned
			 aerial vehicles along such borders for 24 hours per day and for 7 days per
			 week;
				(3)deploy additional
			 fixed-wing aircraft and helicopters along such borders; and
				(4)increase horse
			 patrols along the Tucson Sector border.
				(b)Authorization
			 of appropriationsIn addition to amounts otherwise authorized to
			 be appropriated, there are authorized to be appropriated to United States
			 Customs and Border Protection $50,000,000 to carry out the activities under
			 subsection (a).
			6.Access to
			 emergency personnel
			(a)Southwest
			 border emergency communications grants
				(1)In
			 generalThe Secretary, in consultation with the Governor of
			 Arizona, shall establish a 2-year grant program, to be administered by the
			 State of Arizona, to improve emergency communications along the Tucson Sector
			 border and the Yuma Sector border.
				(2)Eligibility for
			 grantsAn individual is eligible to receive a grant under this
			 subsection if the individual demonstrates that he or she—
					(A)regularly resides
			 or works near the Tucson Sector border or the Yuma Sector border;
					(B)is at greater
			 risk of border violence due to the lack of cellular service at his or her
			 residence or business and his or her proximity to such border.
					(3)Use of
			 grantsGrants awarded under this subsection may be used to
			 purchase satellite telephone communications systems and service that—
					(A)can provide
			 access to 911 service; and
					(B)are equipped with
			 global positioning systems.
					(4)Annual
			 reportsThe Governor of Arizona shall submit an annual report to
			 the Secretary on activities carried out with grant funds awarded under this
			 subsection during the previous year. Each such report shall include a
			 description of such activities and an assessment of the effectiveness of such
			 activities.
				(5)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $3,000,000 to carry out the grant program established under this
			 subsection.
				(b)Interoperable
			 communications for law enforcement
				(1)Federal law
			 enforcementThere is authorized to be appropriated $35,000,000 to
			 the Department of Justice—
					(A)to purchase P–25
			 compliant radios, which may include a multi-band option, for Federal law
			 enforcement agents working in Arizona in support of the activities of United
			 States Customs and Border Protection and United States Immigration and Customs
			 Enforcement, including agents of the Drug Enforcement Administration and the
			 Bureau of Alcohol, Tobacco, Firearms and Explosives; and
					(B)to upgrade the
			 communications network of the Department of Justice to ensure coverage and
			 capacity, particularly when immediate access is needed in times of crisis,
			 along the Tucson Sector border and the Yuma Sector border for appropriate law
			 enforcement personnel of the Department of Justice (including the Drug
			 Enforcement Administration and the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives), the Department of Homeland Security (including United States
			 Immigration and Customs Enforcement and United States Customs and Border
			 Protection), other Federal agencies, the State of Arizona, tribes, and local
			 governments.
					(2)State and local
			 law enforcement
					(A)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $35,000,000 to the Department of Justice to purchase P–25 compliant radios,
			 which may include a multi-band option, for State and local law enforcement
			 agents working in Santa Cruz, Pima, Cochise, Yuma, Pinal, Maricopa, or Graham
			 County in the State of Arizona.
					(B)Access to
			 Federal spectrumIf a State, tribal, or local law enforcement
			 agency in Arizona experiences an emergency situation that necessitates
			 immediate communication with the Department of Justice, the Department of
			 Homeland Security, or any of their respective subagencies, such law enforcement
			 agency shall have access to the spectrum assigned to such Federal agency for
			 the duration of such emergency situation.
					7.Financial
			 assistance for States and local governments
			(a)State Criminal
			 Alien Assistance Program
				(1)Reimbursement
			 requiredThe Attorney General
			 shall fully reimburse States and local governments for the costs incurred by
			 such governments to incarcerate aliens convicted of criminal activity while
			 unlawfully present in the United States, in accordance with section 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1251(i)).
				(2)Authorization
			 of appropriationsSection
			 241(i)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1251(i)(5)(C)) is
			 amended by striking 2011 and inserting
			 2020.
				(b)Southwest
			 Border Prosecution Initiative
				(1)Reimbursement
			 to state and local prosecutors for federally initiated criminal
			 casesSubject to the availability of appropriations, the Attorney
			 General shall reimburse State, county, tribal, and municipal governments for
			 costs associated with the prosecution and pre-trial detention of federally
			 initiated criminal cases declined by local offices of the United States
			 Attorneys.
				(2)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2008 through 2020 to carry out
			 paragraph (1).
				8.Magistrate
			 judgeThe judges of the United
			 States District Court for the District of Arizona shall appoint 1 full-time
			 magistrate judge, who shall have the authority to hear all cases and
			 controversies in Cochise County, Arizona.
		
